Citation Nr: 0311477	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for aid and attendance of another person, or at the 
housebound rate.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals 
(Board), on appeal from a December 1996 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, that denied the veteran's 
claim for special monthly pension on account of the need for 
aid and attendance of another person, or at the housebound 
rate.
When this case was first before the Board in July 1998, it 
was remanded for further development and VA examination 
responsive to the specific criteria addressed in 38 C.F.R. 
§ 3.352(a).  In January 1999, the veteran requested re-
examination, which was completed in November 2001.  On return 
to the Board in December 2002, the Board ordered further 
development.


REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).

In December 2002, the Board ordered further development, and 
additional evidence has been received.  Thus any decision 
herein would be based in part on evidence developed by the 
Board pursuant to the invalidated regulation.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should review all additional 
evidence and readjudicate the claim of 
entitlement to special monthly 
compensation on account of the need 
for aid and attendance of another 
person, or at the housebound rate.

2.	If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case (SSOC) should be 
furnished to the veteran and his 
representative.  They should be 
afforded an appropriate opportunity to 
respond to the supplemental statement 
of the case before the claims folder 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




